NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1
                                                                              
                                                                              

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted August 29, 2013 
                              Decided September 5, 2013 
                                             
                                        Before 
                                             
                           RICHARD A. POSNER, Circuit Judge 
 
                           ILANA DIAMOND ROVNER, Circuit Judge 
 
                           JOHN DANIEL TINDER, Circuit Judge 
                                        
                                        
No. 12‐3319 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of 
                                                Indiana, Fort Wayne Division 
     v.                                          
                                                No. 1:11‐CR‐79‐TLS‐RBC‐1 
JAMES K. RAY, 
     Defendant‐Appellant.                        Theresa L. Springmann, 
                                                 Judge. 
                                                                
                                        O R D E R 
                                               
       While executing a search warrant at James Ray’s home, police discovered 11 
firearms in his bedroom and marijuana growing in the basement. That same day police 
stopped Ray for a traffic violation and found a loaded pistol in his back pocket. Ray was 
charged with possessing a firearm as a convicted felon, see 18 U.S.C. § 922(g)(1), and 
maintaining a residence to manufacture a controlled substance, see 21 U.S.C. § 856(a)(1). 
He pleaded guilty to the gun violation as part of a written plea agreement that would 
bind the district court to a within‐guidelines sentence of 94 months’ imprisonment, see 
                                                                                               2
No. 12‐3319

FED. R. CRIM. P. 11(c)(1)(C), and require Ray to waive his right to appeal. The district 
court accepted the plea agreement and imposed the negotiated sentence.  
         
        Ray nevertheless filed a notice of appeal. His appointed lawyer believes that the 
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744 
(1967). Ray has not responded to counsel’s motion, see CIR. R. 51(b), and we confine our 
review to the matters discussed in counsel’s facially adequate brief, see United States v. 
Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 
 
        Counsel advises us that Ray does not want his guilty plea set aside, so counsel 
properly omits discussion about the adequacy of the plea colloquy or the voluntariness 
of the plea. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). It follows, says 
counsel, that Ray’s appeal waiver makes this case frivolous. We agree. Because an 
appeal waiver stands or falls with the guilty plea, United States v. Zitt, 714 F.3d 511, 515 
(7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States 
v. Cole, 569 F.3d 774, 776 (7th Cir. 2009), we must enforce Ray’s appeal waiver.  

        Moreover, although the appeal waiver in Ray’s plea agreement does not affect 
our jurisdiction, see Latham v. United States, 527 F.3d 651, 563, (7th Cir. 2008); United 
States v. Mason, 343 F.3d 893, 893 (7th Cir. 2003), a different portion of that agreement 
does: A defendant who agrees to a specific sentence cannot appeal that sentence unless 
the guilty plea was involuntary, the sentence was imposed in violation of the law, or the 
sentence is greater than the one he bargained for. See 18 U.S.C. § 3742(a)(1), (c)(1); United 
States v. Gibson, 490 F.3d 604, 607 (7th Cir. 2007); United States v. Cieslowski, 410 F.3d 353, 
363–64 (7th Cir. 2005). But Ray does not want his guilty plea set aside, and he received 
the agreed upon sentence, which is below the 10‐year statutory maximum, see 18 U.S.C. 
924(a)(2). 
 
        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.